PER CURIAM.
The summary final judgment entered in favor of the defendant Sears, Roebuck & Company in this negligence action is reversed and the cause remanded for further proceedings. On this record we cannot say that the defendant’s proof adduced in support of its motion for summary judgment *1104was sufficient as a matter of law to negate the plaintiff’s cause of action for negligence against the defendant as set forth in the complaint. As such, a summary judgment at this stage of the proceedings was improper. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966). See Burdine’s Inc. v. McConnell, 146 Fla. 512, 1 So.2d 462 (1941).
Reversed and remanded.